DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 05/18/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claim 10 has been amended.
The amendments to the Abstract have overcome the objection to the Specification set forth in the last Office Action. The objection has been withdrawn.
The amendments to claim 10 have overcome the rejection of claim 10 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see pages 43 of the reply filed 05/18/2022 regarding the objection to the Specification set forth in the Office Action of 02/18/2022 have been fully considered and are persuasive. The objection has been withdrawn. 
Applicant’s arguments see pages 43 of the reply filed 05/18/2022 regarding the rejection of claim 10 under 35 U.S.C. 112(d) set forth in the Office Action of 02/18/2022 have been fully considered and are persuasive. The rejection has been withdrawn. 

Election/Restrictions
The Requirement for Restriction/Election of 11/10/2020 was withdrawn in the last Office Action of 02/18/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As outlined in the last Office action of 07/06/2021, Marelius ‘2016 in view of Jurgens, and Marelius ‘2015 is a representation of the closest prior art. Marelius ‘2016 discloses a dinuclear Pt complex having ligand backbones of carbazole substituted by t-butyl (i.e. structures corresponding to the rings B-C-D and I-H-G of Formula I) and pendant donor rings of imidazole substituted by butyl (i.e. structures corresponding to the rings E and J of Formula I). Marelius ‘2016 does not disclose a specific dinuclear complex comprising the pendant donor rings of non-substituted imidazole. 
However, Jurgens discloses a tridentate ligand having the ligand backbone of carbazole substituted by t-butyl and the pendant donor rings of non-substituted imidazole. Marelius ‘2015 and ‘2016 teach a synthesis method wherein a dinuclear Pt complex can be prepared from the tridentate ligand comprising the ligand backbone of carbazole substituted by t-butyl and the pendant donor rings of non-substituted imidazole.
Marelius ‘2016 in view of Jurgens and Marelius ‘2015 teaches a dinuclear Pt complex wherein the ligand backbones B-C-D and I-H-G are carbazole substituted by t-butyl and the pendent donor rings E and J are non-substituted imidazole. However, claim 1 specifies that the pendant donor rings E and J are not non-substituted imidazole or butyl substituted imidazole. 
Marelius ‘2016 in view of Jurgens and Marelius ‘2015 does not teach modifying the dinuclear Pt complex such that the pendant donor rings E and J are not non-substituted imidazole or butyl substituted imidazole. None of the prior arts teaches or motivates modifying the dinuclear complex having structure of Formula I such that the pendant donor rings E and J of the Formula I are not non-substituted imidazole or butyl substituted imidazole. 
In sum, claims 1-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786